Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Status
Claims 85-114 are pending.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 85-87 and 92-93  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (US 2010/0231249 A1).

    PNG
    media_image1.png
    755
    829
    media_image1.png
    Greyscale

3	Regarding to claim 85, Dang discloses a contact probe for a testing head 
comprising: 
respective end portions to contact respective contact pads (Figs. 1-3 Item DUT discloses depicts an example probe card assembly 100 for testing a device under test DUT which would include test pads  in Paragraph [0027]) 
a probe body (Figs. 1-3 Item 200 discloses body of downward spring force on test probe in Paragraph [0035]) being extended in a longitudinal direction according to a longitudinal axis between the respective end portions; and
a first (Figs. 1-3 Item 226 discloses a hard stop feature 226 on 1 st side  in Paragraph [0041]) and a second side wall (Figs. 1-3 Item 230 discloses a tapered portion of probe on 2nd side in Paragraph [0044]) opposite one another
at least one end portion having transverse dimensions greater than the probe body and comprising an enlarged portion (Figs. 1-3 Item 226 discloses a hard stop feature 226 on the top portion of test probe in Paragraph [0041])
the enlarged portion (Figs. 1-3 Item 226 discloses a hard stop feature 226 attached to tip portion 202 of test probe in Paragraph [0041]) projecting only from the first side wall of the contact probe
wherein the at least one end portion (Figs. 1-3 Item 230 discloses a tapered portion of probe ramp feature 230 in Paragraph [0044]) further comprises:
at least one protrusion (Figs. 1-3 Item 230) projecting from the second side wall and extending the second wall along the longitudinal axis of the contact probe starting from the enlarged portion (Figs. 1-3 Item 230 discloses a tapered portion of probe on opposite side of probe in Paragraph [0044]). 

4	Regarding to claim 86, Dang discloses the contact probe of claim 85, 
wherein the protrusion (Figs. 1-3 Item 230 discloses a tapered portion of probe ramp 
feature 230 in Paragraph [0044]) is formed in a portion of the contact probe that is 
contained in a guide hole (Figs. 1-3 Item 112) of a guide of the testing head
housing the contact probe (Figs. 1-3 Item 230 discloses a tapered portion of probe a 
portion is in guide hole 112 in Fig. 2G in Paragraph [0044]).

5	Regarding to claim 87, Dang discloses the contact probe of claim 85, 
wherein the at least one end portion is a contact head abutting onto a contact 
pad of a space transformer (Figs. 1-3 Item 104 discloses test probes 
108  with space transformerin Paragraph [0027-0028]), the further end portion being 
a contact tip abutting onto a contact pad of a device under test  (Figs. 1-3 Item 
DUT discloses test probes 108 makes contact with a device under testin Paragraph 
[0027-0028]).


6	Regarding to claim 92, Dang discloses the contact probe of claim 85, further 
comprising at least one projecting element or stopper starting from a side wall 
thereof (Figs. 1-3 Item 226 discloses a hard stop feature 226 on 1 st side  in Paragraph 
[0041]).

7	Regarding to claim 93, Dang discloses the contact probe of claim 92, 
wherein the stopper  (Figs. 1-3 Item 226 discloses a hard stop feature 226 on 1 st side  
in Paragraph [0041]) is positioned so as not to be in contact with the guide of the 
testing head housing the contact probe during its normal working, so as not to 
interfere with the movement of the contact probe (Figs. 1-3 Item 226 discloses a 
hard stop 226 in Normal condition is not touching guide plate 112  in Paragraph [0041]).

Claim Rejections - 35 USC § 103
8	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9	 Claims 94-95 and 101-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 2010/0231249 A1) in view of Felici et al.al. (US 2015/0309076 A1).

10	Regarding to claim 94, Dang discloses the testing head for the functionality 
testing of an electronic device comprising: 
a plurality of having contact probes (Figs. 1-3 Item 108 discloses  align test 
probes 108 in Paragraph [0044]);
respective end portions to contact respective contact pads (Figs. 1-3 Item 
DUT discloses test probes 108 makes contact with a device under testin Paragraph 
[0027-0028]);
a probe body (Figs. 1-3 Item 200 discloses body of downward spring force on test probe in Paragraph [0035]) being extended in a longitudinal direction according to a longitudinal axis between the respective end portions; and
a first (Figs. 1-3 Item 226 discloses a hard stop feature 226 on 1 st side  in Paragraph [0041]) and a second side wall (Figs. 1-3 Item 230 discloses a tapered portion of probe on 2nd side in Paragraph [0044]) opposite one another
at least one end portion having transverse dimensions greater than the probe body and comprising an enlarged portion (Figs. 1-3 Item 226 discloses a hard stop feature 226 attached to tip portion 202 of test probe in Paragraph [0041]),
the enlarged portion (Figs. 1-3 Item 226 discloses a hard stop feature 226 attached to tip portion 202 of test probe in Paragraph [0041]) projecting only from the first side wall of the contact probe
wherein the at least one end portion further comprises: 
at least one protrusion (Figs. 1-3 Item 230 discloses a tapered portion of probe 
ramp feature 230 in Paragraph [0044]) projecting from the second side wall and extending the second wall along the longitudinal axis of the contact probe starting from the enlarged portion (Figs. 1-3 Item 226).
Dang fails to teach a lower guide comprising a plurality of guide holes for housing the plurality of contact probes;
an upper guide comprising a plurality of guide holes for housing the plurality of contact probes
the lower guide and the upper guide being separated by a suitable air zone
each contact probe.in turn comprising: 


    PNG
    media_image2.png
    664
    879
    media_image2.png
    Greyscale

Felici teaches a lower guide comprising a plurality of guide holes for 
housing the plurality of contact probes;
an upper guide (Figs. 2 Item 23 discloses upper guide 23 with holes  in 
Paragraph [0066]) comprising a plurality of guide holes for housing the
plurality of contact probes (Figs. 2 Item 23 discloses upper guide 23 with holes for probes 25 in Paragraph [0066])
the lower guide (Figs. 2 Item 24 discloses lowerguide 23 with holes  in 
Paragraph [0066]) and the upper guide (Figs. 2 Item 23 discloses upper guide 23 with holes  in Paragraph [0066]) being separated by a suitable air zone (Figs. 2 Item 23 discloses space with air between guide plates 23 & 24 in Fig 2)
each contact probe in turn comprising: 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a probe head assembly for testing a device under test in Dang to include a probe assembly with upper and lower guide plate as taught by Felici in order to provide better accuracy and adjustment when measuring with this probe assembly.

11	Regarding to claim 95, Dang discloses the testing head of claim 94, wherein 
the protrusion (Figs. 1-3 Item 230 discloses a tapered portion of probe 
ramp feature 230 in Paragraph [0044]) is formed in a portion of the contact probe 
that is contained in a guide hole (Figs. 1-3 Item 112) of a guide of the testing head
housing the contact probe (Figs. 1-3 Item 230 discloses a tapered portion of probe a 
portion is in guide hole 112 in Fig. 2G in Paragraph [0044]).

12	Regarding to claim 101, Dang discloses the testing head of claim 94, 
wherein adjacent probes (Figs. 1-3 Item 108or 200 discloses test probes 108 extend  
through apertures in guide plate 112 in Paragraph [0041]) along a same direction 
have enlarged portions (Figs. 1-3 Item 226 discloses a hard stop feature 226 attached 
to tip portion 202 of test probe in Paragraph [0041]) all projecting from a 
corresponding wall (Figs. 1-3 Item 200 has a surface which projects 226).

13	Regarding to claim 102, Dang discloses the testing head of claim 94, 
wherein adjacent probes (Figs. 1-3 Item 108or 200 discloses test probes 108 extend  
through apertures in guide plate 112 in Paragraph [0041]) along a longitudinal or 
transverse direction according a configuration of contact pads of the device 
under test (Figs. 1-3 Item DUT discloses depicts an example probe card assembly 100
for testing a device under test DUT which would include test pads  in Paragraph [0027]) 
have enlarged portions (Figs. 1-3 Item 226 discloses a hard stop feature
226 attached to tip portion 202 of test probe in Paragraph [0041]) alternately 
projecting from respective opposite walls of the contact probes (Figs. 1-3 Item 200 
has a surface which projects 226).

14	Regarding to claim 103, Dang discloses the testing head of claim 94, 
wherein the probes comprise at least one projecting element or stopper starting 
from a side wall thereof (Figs. 1-3 Item 226 discloses a hard stop feature
226 attached to tip portion 202 of test probe in Paragraph [0041]).


15  Claims 90-91 and 98-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 2010/0231249 A1) in view of Lopergolo et al.al. (US 5,800,184 A).

16	Regarding to claim 90, Dang discloses contact probe of claim 85.
Dang fails to teach wherein the at least one end portion of the contact probes 
further comprises a recess formed in correspondence of the enlarged portion on 
the second side wall of the contact probe opposite to the first side wall which the 
enlarged portion projects from.

    PNG
    media_image3.png
    749
    860
    media_image3.png
    Greyscale

Lopergolo teaches wherein the at least one end portion of the contact 
probes further comprises a recess (Figs. 4C Item 48 or 46 disclose  contact pin with projection or protrusion with recess) formed in correspondence of the enlarged portion on the second side wall of the contact probe (Figs. 4C Item 51 disclose  contact pin with projection or protrusion with recess on either side wall) opposite to the first side wall which the enlarged portion projects from.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a probe head assembly for testing a device under test in Dang to include a probe contact with projection and recess as taught by Lopergolo in order to provide better accuracy and adjustment when measuring with this probe assembly.

17	Regarding to claim 91, Dang discloses contact probe of claim 85.
Dang fails to teach also comprising a further recess formed in the at least one 
end portion of the contact probe in correspondence of the protrusion on the first side wall of the contact probe opposite to the second side wall which the protrusion projects from.
Lopergolo teaches also comprising a further recess (Figs. 4C Item 48 or 46
disclose  contact pin with projection or protrusion with recess) formed in the at least 
one end portion of the contact probe in correspondence of the protrusion on the first side wall of the contact probe (Figs. 4C Item 51 disclose  contact pin with projection or protrusion with recess on either side wall) opposite to the second side wall which the protrusion projects from.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a probe head assembly for testing a device under test in Dang to include a probe contact with projection and recess as taught by Lopergolo in order to provide better accuracy and adjustment when measuring with this probe assembly.

18	Regarding to claim 98, Dang discloses contact probe of claim 94.
Dang fails to teach wherein the at least one end portion of the contact probes 
further comprises a recess formed in correspondence of the enlarged portion on the second side wall of the contact probe opposite to the first side wall which the enlarged portion projects from.
Lopergolo teaches wherein the at least one end portion of the contact probes 
further comprises a recess (Figs. 4C Item 48 or 46 disclose  contact pin with projection or protrusion with recess) formed in correspondence of the enlarged portion on the second side wall of the contact probe (Figs. 4C Item 51 disclose  contact pin with projection or protrusion with recess on either side wall) opposite to the first side wall which the enlarged portion projects from.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a probe head assembly for testing a device under test in Dang to include a probe contact with projection and recess as taught by Lopergolo in order to provide better accuracy and adjustment when measuring with this probe assembly.

19	Regarding to claim 99, Dang discloses contact probe of claim 94.
Dang fails to teach also comprising a further recess formed in the at least one 
end portion of the contact probe in correspondence of the protrusion on the first side wall of the contact probe opposite to the second side wall which the protrusion projects from.
Lopergolo teaches also comprising a further recess (Figs. 4C Item 48 or 46
disclose  contact pin with projection or protrusion with recess) formed in the at least 
one end portion of the contact probe in correspondence of the protrusion on the first side wall of the contact probe (Figs. 4C Item 51 disclose  contact pin with projection or protrusion with recess on either side wall) opposite to the second side wall which the protrusion projects from.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a probe head assembly for testing a device under test in Dang to include a probe contact with projection and recess as taught by Lopergolo in order to provide better accuracy and adjustment when measuring with this probe assembly.

Allowable Subject Matter
Claims 88-89, 96-97, 100 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 88 the prior art or record taken alone or in combination fail to teach or suggest the contact probe of claim 85 “the protrusion has a point of maximum lateral extension, a height defined between the point of maximum lateral extension and the undercut wall has a value which ranges between 10 μm and 100 μm, the at least one end portion has a footprint diameter equal to the sum of a diameter of the probe body and a first lateral dimension of the enlarged portion equal to a length of the undercut wall, diameter meaning a maximum extension dimension of corresponding cross-sections, and wherein the protrusion has a second lateral dimension having a value equal to the value of the first lateral dimension with a difference of more or less than 50%..” in combination with all the other elements of claim 99.  
Claim 89 also allowed as they further limit claim 88.

Regarding claim 96 the prior art or record taken alone or in combination fail to teach or suggest the contact probe of claim 85 “the protrusion has a point of maximum lateral extension, a height defined between the point of maximum lateral extension and the undercut wall has a value which ranges between 10 μm and 100 μm, the at least one end portion has a footprint diameter equal to the sum of a diameter of the probe body and a first lateral dimension of the enlarged portion equal to a length of the undercut wall, diameter meaning a maximum extension dimension of corresponding cross-sections, and wherein the protrusion has a second lateral dimension having a value equal to the value of the first lateral dimension with a difference of more or less than 50%..” in combination with all the other elements of claim 96.  
Claim 97 also allowed as they further limit claim 96.

Regarding claim 100 the prior art or record taken alone or in combination fail to teach or suggest the testing head of claim 94, “wherein the lower guide and the upper guide are suitably shifted between one another so as to produce a pre-deformation in correspondence of the air zone into the contact probes which slide their respective guide holes and wherein the enlarged portion of the at least one end portion of each of the contact probes projects from a side wall of the contact probe, which rests onto a wall of the guide hole of the upper guide, the undercut wall of the enlarged portion being adapted to abut onto a first face of the upper guide, in particular a face that faces a space transformer which the testing head abuts onto, and the protrusion has a point of maximum lateral extension adapted to rest on a second and opposite wall of the guide hole of the upper guide.” in combination with all the other elements of claim 100.  

Regarding claim 104 the prior art or record taken alone or in combination fail to teach or suggest the integrated contact probe for a testing head comprising:
“wherein the following relations are satisfied: 
L1+L2+Ds>Df  
L1+Ds<Df, and
L2+Ds<Df  being:
L1: the first lateral dimension of the enlarged portion;
L2: the second lateral dimension of the protrusion;
Ds: a diameter of the contact probe; and
Df: a diameter of the guide hole of the guide of said testing head housing the contact probe and comprising the protrusion.” in combination with all the other elements of claim 104.  
Claim 105-108 is also allowed as they further limit claim 104.

Regarding claim 109 the prior art or record taken alone or in combination fail to teach or suggest the integrated contact probe for a testing head comprising:
“wherein the following relations are satisfied: 
L1+L2+Ds>Df  
L1+Ds<Df, and
L2+Ds<Df  being:
L1: the first lateral dimension of the enlarged portion;
L2: the second lateral dimension of the protrusion;
Ds: a diameter of the contact probe; and
Df: a diameter of the guide hole of the guide of said testing head housing the contact probe and comprising the protrusion.” in combination with all the other elements of claim 109.  
Claim 110-114 is also allowed as they further limit claim 109.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868